Citation Nr: 1302042	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a shrapnel wound, right mid-calf.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

This appeal arises from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In an April 2012 rating decision, the RO increased the Veteran's evaluation for a shrapnel wound, right mid-calf, from noncompensable to 10 percent.

The Veteran testified in September 2012 before the undersigned Veterans Law Judge at the above VARO; a transcript is of record.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for PTSD, has been recharacterized as a claim for service connection for an acquired psychiatric disability, to include PTSD.

The issue of service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's shrapnel wound, right mid-calf, is manifested by pain and minimal scarring.

2.  There is not competent evidence that the Veteran's bilateral hearing loss is causally or etiologically related to service or was manifested within a year of service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the service-connected shrapnel wound, right mid-calf, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.96, 4.73, Diagnostic Code 5312 (2012).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claims, a letter dated in June 2007 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with multiple VA examinations, the reports of which have been associated with the claims file, in conjunction with his claim.  The examiners provided well-reasoned rationales for their opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for an increased rating and for service connection.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2012).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2012).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2012).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2012). 

Where an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  However, consideration of the appropriateness of "staged rating" is also required.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is in receipt of service connected benefits for a shrapnel wound, right mid-calf, right leg muscle group XII, evaluated as 10 percent disabling, pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5312.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2012).  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.

Under Diagnostic Codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings. 38 C.F.R. § 4.56(d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results. There are no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound. There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function. 

If they happen to be present, the following would also be signs of severe muscle injury: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 

Generally, the combined evaluation of muscle groups acting on a single unankylosed joint must be lower than the rating for unfavorable ankylosis of that joint, except when muscles groups I and II are acting on the shoulder.  38 C.F.R. § 4.55(d).  When compensable muscle group injuries are in the same anatomical region, but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level, and used as the combined evaluation for all affected muscle groups. 38 C.F.R. § 4.55(e).  Otherwise, for muscle group injuries in different anatomical regions (not acting on ankylosed joints), each injury is separately rated, and ratings are then combined under VA's "combined ratings table" at 38 C.F.R. § 4.25, for the purposes of determining schedular compensation ratings. 

Diagnostic Code 5312 pertains to Muscle Group XII which includes the anterior muscles of the leg: (1) tibialis anterior, (2) extensor digitorum longus, (3) extensor hallucis longus, and (4) peroneus tertius.  The function of Group XII muscles is dorsiflexion (1); extension of toes (2); and stabilization of arch (3).  38 C.F.R. § 4.73.

Diagnostic Code 5312 provide for a zero percent disability evaluation where the disability is slight; a 10 percent disability evaluation where the disability is moderate; a 20 percent disability evaluation where the disability is moderately severe, and a maximum 30 percent disability rating where the disability is severe. 38 C.F.R. § 4.73, Diagnostic Code 5312.

The Veteran had a VA examination for scars in October 2007.  On examination there was a 3.0 by 1.0 cm. slightly hypopigmented scar on the right lateral mid-calf.  The maximum width and length were 1.0 and 3.0 cm. respectively.  Five cm. away there was a 1.0 cm. by 2.0 cm. foreign body that could be palpated.  There was no tenderness to palpation, adherence to the underlying tissue, underlying soft tissue damage, or skin ulceration or breakdown over the scab.  In addition, there was no limitation of motion or loss of function.  X-rays showed a 0.7 cm. metallic foreign body in the soft tissue on the posterior of the lower leg.  There was no acute bony abnormality in the right tibia and fibula.

The Veteran had a VA examination in April 2010 at which he reported aching in the right calf, particularly with changing weather.  It was primarily around the area where he got shrapnel in his calf, and he did not take any medication for it.  The examiner indicated that the symptoms with changing weather could be flare-ups and that the Veteran did not have inflammatory joint disease or incapacitating events.  The Veteran did not use braces or canes and there had been no re-injury or surgery.  It did not affect daily activities, and the Veteran was retired.

On examination of the right calf there was a 3 cm. healed scar.  The scar was not tender or raised and was not adhered to subcutaneous structures.  There was a fibrosed piece of metal in the calf that was seen on x-ray and examination.  The mass was 3 by 1 cm.  It was fixed and tender to palpation.  The knee flexed to 140 degrees and fully extended.  The ankle motion was 55 degrees plantar flexion and 15 degrees dorsiflexion with foot supination of 35 degrees and pronation of 20 degrees.  Repetitive motion of the knee and ankle did not show indication of pain, weakness or fatigue.

The Veteran testified at the September 2012 hearing that the shrapnel in his right calf caused pain when the weather turned.  It was a radiating pain that stayed in the calf.  Periodic pain was the primary symptom, and he had not had weakness or a limp and had not fallen due to the shrapnel wound in the right mid-calf.

The Board finds that entitlement to an evaluation in excess of 10 percent disabling for a shrapnel wound, right mid-calf, is not warranted.  The injury to the muscle group is not manifested by moderately severe muscle disability, as is required for a 20 percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5312.  The record does not show hospitalization for a prolonged period for treatment of the wound.  Furthermore, the record does not show that the Veteran has had consistent complaints of cardinal signs and symptoms of muscle disability: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, as is required for a 20 percent evaluation.  See 38 C.F.R. §§ 4.56(c), (d)(3)(ii); 4.73, Diagnostic Code 5312.  

The October 2007 examination report did not indicate that the Veteran had pain and the April 2010 examination report indicated complaints of aching with changing weather and tenderness to palpation.  The Veteran testified at the hearing that he had pain but did not indicate that it was consistent.  The October 2007 VA examiner indicated no tenderness to palpation, limitation of motion or loss of function.  The April 2010 examiner indicated no flare-ups beyond the aching with changing weather and no inflammatory joint disease or incapacitating events.  There is no indication of any loss of deep fascia, muscle substance, or normal firm resistance of muscles.  The April 2010 examiner noted that the right calf shrapnel wound did not affect daily activities and that the Veteran was retired.  In addition, the evidence does not reveal any bone or nerve injuries associated with the Veteran's shrapnel wound.  Therefore, the Veteran cannot qualify for a 20 percent evaluation for the shrapnel wound, right mid-calf, because the record does not show moderately severe disability of the muscles.  See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5312.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 Vet. App. 202 (1995), we are required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The VA examination results did not indicate that the Veteran has any limitation of motion as a result of the right calf shrapnel wound.  Furthermore, the range of motions of the right knee and ankle at the April 2010 examination were essentially normal and would not qualify for compensable evaluations.  See 38 C.F.R. § 4.71a, Plate II, Diagnostic Codes 5260, 5261, 5271.  Therefore, an evaluation in excess of 10 percent is not justified.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's shrapnel wound, right mid-calf, increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provides for additional or more severe symptoms with regard to the Veteran's shrapnel wound than are currently shown by the evidence; thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. Consequently, referral for extraschedular consideration is not warranted.

The Board also has considered whether the Veteran is entitled to "staged" ratings for his service-connected shrapnel wound.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Additionally, the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  However, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). In the instant case, while the record shows that the Veteran is currently unemployed, the holding of Rice is nevertheless inapplicable since there is no cogent evidence of unemployability.  Thus, increased compensation based on TDIU is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a rating greater than 10 percent for the Veteran's shrapnel wound, right mid-calf, is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2012).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2012), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had bilateral hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the veteran has current hearing loss disability which is causally related to service.

The Veteran's service treatment records show normal hearing at enlistment and do not contain audiometric testing at discharge.  

The Veteran had a VA examination in October 2007.  He reported that he ran wire from gun to gun during combat and that hearing protection was used about 50 percent of the time.  He was exposed to mortars, missile launchers, helicopters, tanks, heavy artillery, combat explosions, demolitions, the flight line, and trucks without out the use of hearing protection and to firearms, machine guns, and the firing range with hearing protection.  The Veteran did not think that he had hearing loss while he was in the military.

After service the Veteran was exposed to construction work, factory noise, pipefitting, jack hammers, power tools, chainsaws, power lawn mowers, farm equipment, weed whackers, and leaf and grass blowers without the use of hearing protection.  He was exposed to power tools, electrical generators, and factory noise with hearing protection.  The Veteran worked in maintenance for 28 years after service and as an electrician, plumber, and pipefitter.  The hearing loss was in both ears, the onset was gradual, and the Veteran started to notice it about a year before.  No serious health issues were reported, and there were no ear infections, ear surgeries, severe head injuries, familial hearing loss, past hearing aid use, or dizziness.

On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
35
45
LEFT
15
10
20
35
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.

The diagnosis was mild sensorineural hearing loss at 3000 to 4000 Hz and normal middle ear function.  The examiner felt that the hearing loss was not caused by or a result of military noise exposure.  The rationale was the Veteran's report that his hearing loss began a year before, limited military noise exposure, his report of no hearing loss or tinnitus during service, and 28 years of intermittent occupational noise exposure as a maintenance man.

The Veteran testified at the September 2012 hearing that he could not recall when his hearing loss began.  He stated that he was exposed to artillery, explosions, and to a flight line during his military service.  The Veteran's service personnel records show that he participated in combat in Vietnam.  Therefore, his lay statement are accepted that he was exposed to acoustic trauma during service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The only competent opinion of record is from the October 2007 VA examiner, who felt that the hearing loss was not caused by or a result of military noise exposure.  The opinion can be given probative value because the examiner was informed of the pertinent facts, fully articulated the opinion, and supported it with a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 303-04; see also Stefl, 21 Vet. App. at 124.  The Board notes that while the examiner wrote that the Veteran had limited noise exposure in the military, the Veteran reported to the examiner that hearing protection was used half of the time during his military service.  Therefore, the examiner's statement of the Veteran having limited noise exposure during military service is consistent with the record.

There are no medical opinions of record indicating that the bilateral hearing loss is related to service.  While the Veteran has made statements to the effect that his bilateral hearing loss is related to his active service, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  Finally, there is also no indication from the record that the Veteran had sensorineural hearing loss within a year of service.

Because the evidence preponderates against the claim of service connection for bilateral hearing loss, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An initial rating in excess of 10 percent for a shrapnel wound, right mid-calf, is denied.

Service connection for bilateral hearing loss is denied.





REMAND

With respect to his psychiatric disorder issue, when examined for VA purposes in 2007 and in 2010, no psychiatric disorder was diagnosed.  VA treatment records dated in 2010, however, reflect a physician's assistant assessment of anxiety disorder and PTSD.  Likewise, an August 2010 letter from a Vet Center therapist reflects that the Veteran had received treatment at the Vet Center for symptoms associated with PTSD, and a letter from a private psychologist in 2012, reflects the view the Veteran has PTSD due to his military service.  

Attempts to obtain the Vet Center records and the records from the private psychologist should be made, after which any inconsistent conclusions regarding the Veteran's psychiatric status should be reconciled.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the locations at which he receives psychiatric treatment, and attempt to obtain and associate with the file copies of records of such treatment.  In particular, attempts should be made to obtain the records of the Veteran's treatment at the Vet Center and from Glenn E. Boyd, PhD.  

2.  After undertaking any additional development as may be indicated upon review of the additional evidence, including conducting an examination of the Veteran to reconcile any conflict in the evidence as to his appropriate diagnosis, the claim should be re-adjudicated.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


